                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                            Civil Action No. 5:19-cv-0041-KDB-DCK


DANIEL DANFORD, individually           )
and on behalf of all other similarly   )
situated individuals,                  )
                                       )            DEFENDANTS’
       Plaintiff,                      )      OPPOSITION TO PLAINTIFFS’
                                       )    MOTION TO COMPEL DEPOSITION
v.                                     )     PURSUANT TO FED. R. CIV. P. 37
                                       )     AND FOR PROTECTIVE ORDER
LOWE’S COMPANIES, INC. and             )     PURSUANT TO FED. R. CIV. P. 26
LOWE’S HOME CENTERS, LLC,              )
                                       )
       Defendants.                     )




      Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 1 of 19
                                                   TABLE OF CONTENTS

                                                                                                                                          Page


INTRODUCTION ......................................................................................................................... 1

FACTUAL BACKGROUND ........................................................................................................ 2

          I.         Plaintiffs’ Counsel File This Suit And 18 Other Nearly-Identical Wage-
                     And-Hour Actions In Federal District Courts Across The Country. ..................... 2

          II.        The Parties Disagree On The Scheduling And Scope Of Lowe’s Rule
                     30(b)(6) Deposition................................................................................................ 3

          III.       The Parties Establish a Process For Selecting 300 Opt-In Plaintiffs For
                     Written Discovery. ................................................................................................. 4

          IV.        The Parties Continue To Meet And Confer And Plaintiffs File This
                     Motion. ................................................................................................................... 5

ARGUMENT ................................................................................................................................. 7

          I.         Plaintiffs’ Motion To Compel The Rule 30(b)(6) Deposition Is
                     Procedurally Improper And Unnecessary. ............................................................. 7

                     A.         The Parties Were Still Engaged In A Meet-And-Confer Process
                                When Plaintiffs Filed Their Motion. .......................................................... 7

                     B.         The Topics For Any Rule 30(b)(6) Deposition Remain Unresolved. ...... 10

                     C.         Given The Upcoming Decision Expected From The MDL Panel, It
                                Would Be Inefficient To Proceed With The Rule 30(b)(6)
                                Deposition Now. ...................................................................................... 11

                     D.         Plaintiffs Still Have Failed To Identify Any Reason Why They
                                Must Take The Rule 30(b)(6) Deposition Before September 2020. ........ 12

          II.        Plaintiffs Have Set Forth No Viable Basis For A Protective Order With
                     Respect to Lowe’s Discovery Requests. .............................................................. 13

CONCLUSION ............................................................................................................................ 15




                                      i
       Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 2 of 19
                                        INTRODUCTION

       With their motion, Plaintiffs seek to inject this Court into a scheduling dispute that was,

until now, the subject of good-faith negotiations between the parties. Indeed, defense counsel

offered to meet and confer with Plaintiffs’ counsel regarding the subject-matter of Plaintiffs’

motion the very morning that Plaintiffs filed their motion. Despite certifying in their motion that

they attempted in good faith to resolve the disputes under Local Rule 7.1, Plaintiffs did not respond

to defense counsel’s invitation. Instead, they instigated unnecessary motion practice.

       Not only was Plaintiffs’ motion premature, but it is also meritless. They ask the Court to

order a Rule 30(b)(6) deposition to be held within 14 days of the Court’s decision on their motion,

complaining that holding the deposition in September—as Lowe’s had suggested—would unfairly

prejudice them. But, underscoring the prematurity of their request, Plaintiffs have not even taken

the simple step of serving a deposition notice setting an August date for deposition. Nor, contrary

to Plaintiffs’ claims, have the parties agreed on the scope of the topics for the deposition. In any

event, Plaintiffs provide no support for their claim that there is an urgent need to hold the

deposition before September, which is seven months before the May 3, 2021 fact discovery

deadline in this case. On the other hand, Lowe’s has provided a compelling reason to wait until

September: By then, the U.S. Judicial Panel on Multidistrict Litigation (“MDL Panel”) likely will

have decided Lowe’s pending motion to transfer 18 copycat wage-and-hour actions that Plaintiffs’

counsel have filed into an MDL before this Court (the “MDL Motion”). And the MDL Panel’s

decision will necessarily and directly affect the scope of the Rule 30(b)(6) deposition in this case.

       Plaintiffs’ request for a protective order is equally infirm. At bottom, their grievance is

that it is unfair to wait until September to conduct the Rule 30(b)(6) deposition while requiring

opt-in plaintiffs to answer written discovery in the interim. But as Plaintiffs’ own case-law

demonstrates, discovery is not a tit-for-tat game. See Jayne H. Lee, Inc. v. Flagstaff Indus., 173


                                    1
     Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 3 of 19
F.R.D. 651, 657 (D. Md. 1997); see Mot. at 11 (citing case). The 300 opt-in plaintiffs were selected

pursuant to an agreed-upon randomized method and, unlike the Rule 30(b)(6) deposition, there is

no reason that written discovery with respect to them should wait. Irrespective of the outcome of

the MDL Motion, these 300 plaintiffs will need to respond to written discovery in this case, and

the scope of the discovery sought from them will not change regardless of whether this case is

consolidated into an MDL. For these reasons, and those explained in further detail below, the

Court should reject Plaintiffs’ motion in its entirety.

                                   FACTUAL BACKGROUND

I.      Plaintiffs’ Counsel File This Suit And 18 Other Nearly-Identical Wage-And-Hour
        Actions In Federal District Courts Across The Country.

        On April 11, 2019, Plaintiffs Daniel Danford and Harry Houtman filed this lawsuit against

Lowe’s Companies, Inc. and Lowe’s Home Centers, LLC (together, “Lowe’s”), seeking to

represent a nationwide collective under the FLSA, among other claims. Dkt. 1; see also Dkt. 17

(First Amended Complaint). On October 2, 2019, the Court conditionally certified the FLSA

collective and authorized notice by mail to potential opt-in plaintiffs. See Dkt. 50. All told, 3,888

individuals now have opted into the conditionally certified FLSA collective. Dkt. 194.1

        On January 15, 2020, the Court issued an Amended Pretrial Order and Case Management

Plan, which set a deadline of February 1, 2021 for the completion of fact discovery. Dkt. 153. On

February 14, 2020, Plaintiffs’ counsel served a Rule 30(b)(6) deposition notice on Lowe’s previous

attorneys at Moore & Van Allen PLLC, noticing a Rule 30(b)(6) deposition for April 2, 2020. See

Dkt. 195-2. The parties subsequently agreed to adjourn that date, and scheduled Rule 30(b)(6)

depositions for April 15 and April 20. See Dkt. 195-9 at 2. But on April 6, as it became plain that


 1
     1,039 of those individuals subsequently were dismissed from the action because they agreed
     to arbitrate their claims. See Dkts. 185, 186 (dismissing 945 by consent); Dkt. 194 (granting
     Lowe’s motion to compel arbitration and dismiss an additional 94 opt-in plaintiffs).

                                     2
      Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 4 of 19
the COVID-19 pandemic would complicate discovery, the parties agreed to further adjourn the

Rule 30(b)(6) deposition. Dkt. 195-7 at 4-5. While Plaintiffs’ counsel proposed that the deposition

be held in “mid[-]June,” the parties never reached agreement on a date in June for the deposition.

See id. In further response to the difficulties created by COVID-19, on April 16, the parties filed

a stipulated motion to extend all deadlines in this case by 90 days. Dkt. 169. The Court granted

the motion, setting a May 3, 2021 deadline for the close of fact discovery. Dkt. 170.

       Meanwhile, between March 12 and April 23, 2020, Plaintiffs’ counsel filed 18 nearly-

identical wage-and-hour actions against Lowe’s in federal district courts across the country (the

“Danford-Related Actions”), all of which parroted nearly verbatim the allegations from the

operative complaint in this suit. See Dkt. 190. On April 21, 2020, the undersigned attorneys from

Gibson, Dunn & Crutcher LLP filed pro hac vice motions to appear in this matter, which were

granted the next day. Dkts. 172, 174, 175, 178–79, 182. On May 11, 2020, on behalf of Lowe’s,

the undersigned counsel filed a motion before the MDL Panel to establish an MDL for Danford

and the Danford-Related Actions before this Court. See Dkt. 190. The Panel heard argument on

that motion on July 30, 2020, and typically issues its decisions within a few weeks of argument.

See Ex. A, Declaration of Molly Senger ¶¶ 5–6 (“Senger Decl.”).

II.    The Parties Disagree On The Scheduling And Scope Of Lowe’s Rule 30(b)(6)
       Deposition.

        On May 27, undersigned counsel sent a letter to Plaintiffs’ counsel, informing them of

Lowe’s general and specific objections to the 13 topics outlined in Plaintiffs’ Rule 30(b)(6)

deposition notice and inviting Plaintiffs’ counsel to meet and confer to resolve any areas of

disagreement regarding the appropriate topics for the deposition. Dkt. 195-8. The letter also

informed Plaintiffs’ counsel that, in light of the pending MDL Motion and the ongoing COVID-

19 pandemic, among other reasons, Lowe’s could not agree to conduct the Rule 30(b)(6)



                                     3
      Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 5 of 19
deposition in June. Id. at 2. In a June 2 response, Plaintiffs’ counsel acknowledged the difficulties

of preparing witnesses for depositions during the COVID-19 pandemic, but nevertheless insisted

that it was “critical to get the 30(b)(6) deposition concluded” in June in light of the “relatively

short” period of 11 months then remaining for fact discovery. Dkt. 195-9 at 3–4.

        Defense counsel replied on June 9, reiterating the difficulty of preparing for and conducting

a Rule 30(b)(6) deposition in June in light of the pandemic. Dkt. 195-10. Defense counsel also

highlighted the length of time remaining to complete fact discovery, the parties’ lack of agreement

on the topics to be covered at the Rule 30(b)(6) deposition, and the likely need for subsequent,

duplicative depositions in the Danford-Related Actions if the Rule 30(b)(6) deposition were to be

completed before the resolution of Lowe’s MDL Motion. Id. In light of these considerations,

defense counsel proposed that the Rule 30(b)(6) deposition be conducted in September 2020, after

the MDL Panel’s ruling. Id. at 4. In the interim, defense counsel proposed that the parties meet

and confer to finalize the topics for the Rule 30(b)(6) deposition. Id. at 3. The June 9 letter also

expressed Lowe’s hope that the parties could resolve their scheduling disagreement without

burdening the Court, but in the absence of an agreement, proposed that the parties seek to conduct

a telephonic status conference with the Court to attempt to resolve the issue, consistent with local

practice. Id. at 4. Notwithstanding their claimed urgency, Plaintiffs’ counsel never responded to

the June 9 letter. Their next correspondence was not until July 6, almost a month later, in response

to a July 2 email from Lowe’s counsel. See Senger Decl. ¶ 10, Ex. 3. Plaintiffs never responded

to the suggestion that the parties jointly request a telephone conference with the Court to address

any issues they were not able to cooperatively resolve.

III.    The Parties Establish a Process For Selecting 300 Opt-In Plaintiffs For Written
        Discovery.

        In its January 15, 2020 Amended Pretrial Order and Case Management Plan, the Court



                                      4
       Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 6 of 19
ordered that Lowe’s may propound interrogatories, requests for production, and requests for

admission on “three-hundred (300) randomly selected opt-in plaintiffs” from Lowe’s “fifteen (15)

established regions.” Dkt. 153 at 5–6. Consistent with that directive, Lowe’s then-defense counsel

sent a letter to Plaintiffs’ counsel on March 2, 2020, outlining a proposed random-sampling

methodology to select the 300 opt-ins. See Senger Decl. ¶ 8, Ex. 1. As explained in the March 2

letter, that methodology uses Stata statistical software to randomly select opt-in plaintiffs within

each of the 15 Lowe’s regions, excluding opt-ins who were potentially subject to arbitration. See

id., Ex. 1 at 1–3; Ex. B, Declaration of Nathan Woods ¶¶ 4–5, 9–10 (“Woods Decl.”).

       On July 2, Lowe’s served interrogatories, requests for production of documents, and

requests for admission on the 300 opt-in plaintiffs selected pursuant to the method described in the

March 2 letter. Senger Decl. ¶ 9, Ex. 2. On July 6, Plaintiffs’ counsel sent a letter to defense

counsel, asserting that they did “not intend to answer the discovery” served on the 300 opt-in

plaintiffs because “the parties are still engaged in an ongoing meet and confer on discovery

process,” which “include[s] selecting which opt ins will be subjected to discovery.” Id., Ex. 3 at

1–2. In that same letter, Plaintiffs’ counsel also said that they “expect[ed] to work out deposition

dates for the long overdue Rule 30(b)(6) deposition that remains incomplete.” Id. at 2.

IV.    The Parties Continue To Meet And Confer And Plaintiffs File This Motion.

       In an attempt to resolve their disputes regarding opt-in plaintiff discovery and the Rule

30(b)(6) deposition, the parties held a meet and confer via Zoom on July 13, 2020. See Senger

Decl. ¶¶ 11–16. During that meeting, defense counsel reiterated that the Rule 30(b)(6) deposition

should not proceed until September 2020, both because the parties had not yet agreed on the scope

of the topics for the deposition and because it would be most efficient to conduct the deposition

after the MDL Panel’s decision on the MDL Motion. Id. ¶ 12, Ex. 4 at 3. With respect to opt-in

plaintiff discovery, defense counsel explained that the random selection process used to identify


                                     5
      Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 7 of 19
the 300 opt-ins to be subject to discovery had conformed with the parties’ correspondence on the

subject, but that Lowe’s would be pleased to provide additional data to Plaintiffs’ counsel

regarding the mechanics of the selection process, in order to allay any concerns that Plaintiffs’

counsel may have regarding the randomized nature of the process (and to avoid the burden and

expense of repeating the random selection and re-serving discovery on a newly-selected sample).

Id. ¶ 13, Ex. 4 at 2. Defense counsel also made clear that Lowe’s was willing to extend Plaintiffs’

deadline to respond to written discovery to provide adequate time for Plaintiffs’ counsel to satisfy

themselves as to the randomized nature of the sample. Id. ¶ 14. Nevertheless, Plaintiffs’ counsel

indicated that Plaintiffs likely would file a motion to compel the Rule 30(b)(6) deposition and/or

for a protective order with respect to opt-in discovery. Id. ¶ 16, Ex. 4 at 2–3.

       Following the meet and confer, defense counsel suggested by email that the parties have

another teleconference after Plaintiffs’ counsel received the additional data regarding the selection

process for the random sample. Id., Ex. 4 at 3. Three days later, Plaintiffs’ counsel wrote back,

noting that while additional information regarding the sampling “may” be adequate to alleviate

their concerns about the composition of the sample, they nonetheless intended to file a motion to

compel the Rule 30(b)(6) deposition. Id. at 2–3. Defense counsel responded, noting that Plaintiffs’

counsel still had not explained “the supposed urgency in taking a 30(b)(6) deposition(s) when the

discovery deadline in this case is May 2021” and when the parties “have not yet agreed on the

scope of the 30(b)(6) topics.” Id. at 1. Defense counsel also reiterated that it would be most

efficient to postpone the Rule 30(b)(6) deposition(s) until after the MDL Panel resolves the MDL

Motion. Id. Finally, defense counsel made clear that they remained available to “meet and confer

further in an attempt to avoid troubling the Court with this scheduling issue.” Id. Plaintiffs’

counsel did not respond, instead filing the present motion later the same day. Id. ¶¶ 18–19.




                                    6
     Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 8 of 19
                                          ARGUMENT

       Plaintiffs ask the Court to compel Lowe’s to produce a witness for a Rule 30(b)(6)

deposition even though: (1) there is no noticed deposition date; (2) the parties have not agreed on

the scope of the Rule 30(b)(6) topics (or briefed their points of disagreement for the Court); (3)

the MDL Panel heard Lowe’s MDL Motion on July 30; and (4) fact discovery in this case is not

slated to close for 9 months. Plaintiffs also attempt to have it both ways, asking the Court to

compel Lowe’s to produce a Rule 30(b)(6) witness while at the same time issuing a protective

order such that they need not respond to Lowe’s written discovery. But—unlike the Rule 30(b)(6)

deposition—there is no reason why written discovery on the 300 randomly-selected opt-in

plaintiffs should not proceed, as the scope of the discovery on these plaintiffs’ claims will not be

altered based on the outcome of the MDL Motion. Regrettably, Plaintiffs’ counsel has ignored

defense counsel’s attempts to continue the meet-and-confer process with respect to these issues,

instead choosing to involve the Court in what is, at bottom, a scheduling dispute. The Court should

not condone Plaintiffs’ attempt to circumvent the meet-and-confer process required by Local Rule

7.1 and this Court’s Pretrial Order and Case Management Plan in this manner.

I.     Plaintiffs’ Motion To Compel The Rule 30(b)(6) Deposition Is Procedurally
       Improper And Unnecessary.

       A.      The Parties Were Still Engaged In A Meet-And-Confer Process When
               Plaintiffs Filed Their Motion.

       Plaintiffs contend that “an order is now needed” to compel Lowe’s to produce a Rule

30(b)(6) witness. Mot. at 6. But the actual history of the parties’ communications to date reveals

that they were, in fact, still engaged in meet-and-confer discussions regarding the timing and scope

of the Rule 30(b)(6) deposition when Plaintiffs preemptively filed this motion.

       In their June 9 letter, defense counsel explained that the Rule 30(b)(6) deposition should

not go forward in June in light of the difficulty inherent in adequately preparing a Rule 30(b)(6)


                                    7
     Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 9 of 19
witness and conducting such a deposition during the COVID-19 pandemic, the potential need for

duplicative depositions if the deposition were to be held prior to the MDL Panel’s decision, and—

most fundamentally—because there were unresolved disputes over the proper scope of the noticed

deposition topics. Dkt. 195-10. Plaintiffs did not raise the issue again until almost a month later,

in a July 6 letter responding to an email about the service of discovery requests. Senger Decl. ¶ 10,

Ex. 3. Presumably, if there were some genuine urgency necessitating that Plaintiffs take the Rule

30(b)(6) deposition in mid-June—as Plaintiffs’ counsel contends—they would not have waited

until July to raise the issue again. In fact, in their July 6 letter, Plaintiffs’ counsel did not even

mention the June 9 letter, let alone address any of Lowe’s substantive points as to why the Rule

30(b)(6) deposition should be deferred until September. Instead, Plaintiffs’ counsel simply

asserted without explanation that they “expect[ed] to work out deposition dates.” Id., Ex. 3 at 2.

       When the parties held a meet and confer a week later, defense counsel again explained the

reasons underlying their position that the Rule 30(b)(6) deposition should be held in September.

See id. ¶ 12, Ex. 4 at 3. Rather than use the conference productively to discuss, for example, the

scope of the noticed deposition topics or the impact of the MDL Motion on the Rule 30(b)(6)

deposition, Plaintiffs’ counsel flatly asserted that either the Rule 30(b)(6) deposition and written

discovery on the opt-in plaintiffs should both move forward or neither should proceed. Id. ¶ 16,

Ex. 4 at 3. After the meet and confer, defense counsel repeatedly proposed in writing that the

parties continue to discuss their points of disagreement regarding the Rule 30(b)(6) deposition;

however, Plaintiffs’ counsel rejected these opportunities to resolve the parties’ dispute, instead

filing this motion. Id. ¶¶ 17–19, Ex. 4 at 1–3.

       The parties’ communications illustrate that they were engaged in a meet-and-confer

process regarding the Rule 30(b)(6) deposition when Plaintiffs chose to cut that process short.




                                    8
    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 10 of 19
Now, Plaintiffs ask the Court to order that the Rule 30(b)(6) deposition take place sometime in

August, as opposed to Lowe’s original suggestion: September. At the same time, Plaintiffs have

not even bothered to serve Lowe’s with a revised Rule 30(b)(6) deposition notice since February.

The fact that there is no deposition noticed for any time prior to September (or at all) underscores

the premature nature of Plaintiffs’ motion. See, e.g., DeepGulf, Inc. v. Moszkowski, 330 F.R.D.

600, 606 (N.D. Fla. 2019) (“Before a party can move to compel a deposition, it first must show

that it served notice of the deposition on the opposing party and that the opposing party failed to

attend.”); Nuskey v. Lambright, 251 F.R.D. 3, 12 (D.D.C. 2008) (defendant’s employee could not

be compelled to attend deposition “until she fail[ed] to appear after being served a ‘reasonable

written notice . . . stat[ing] the time and place of the deposition’” (quoting Fed. R. Civ. P. 30(b)(1)).

        Plaintiffs’ failure to serve any amended deposition notice—and the parties’ lack of an

agreement regarding a deposition date, much less topics—is also fatal to Plaintiffs’ cursory claim

that the Court should order sanctions against Lowe’s for failure to appear at a scheduled deposition.

Mot. at 6. Sanctions are only permitted where (in addition to other requirements) “a person

designated under Rule 30(b)(6) . . . fails, after being served with proper notice, to appear for that

person’s deposition.” Fed. R. Civ. P. 37(d)(1)(A)(i) (emphasis added). Again, Plaintiffs’ only

deposition notice provided an April 2 deposition date. See Dkt. 195-2 at 3. There is no dispute

that the parties twice agreed to adjourn that date, and never reached agreement on any new date.

See Dkt. 195-7 at 4 (reflecting adjournment of deposition date and Plaintiffs’ counsel request to

set “dates for the 30(b)(6) depositions in mid[-]June”). Because Plaintiffs have not served any

revised deposition notice with a new date, location, or method of recording testimony, there has

been no properly-noticed deposition for which any Lowe’s Rule 30(b)(6) deponent has failed to

appear. See Channing v. Equifax, Inc., No. 5:11-CV-00293-FL, 2012 WL 1204900, at *2




                                    9
    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 11 of 19
(E.D.N.C. Apr. 11, 2012) (“Proper notice requires ‘reasonable written notice . . . stat[ing] the time

and place of the deposition’ and the method for recording testimony.” (quoting Fed. R. Civ. P.

30(b)(1), (3)(A))). Like their attempt to compel a deposition date, then, Plaintiffs’ request for

sanctions is both substantively meritless and premature.

       B.      The Topics For Any Rule 30(b)(6) Deposition Remain Unresolved.

       Plaintiffs assert that “the Parties successfully negotiated the topics . . . for the Rule 30(b)(6)

depositions.” Mot. at 2. But despite their repeated insistence that the parties have reached a

supposed agreement on the scope of the noticed topics, Plaintiffs have failed to provide

Defendants’ counsel with the substance of any purported agreement.

       As Lowe’s made clear in its May 27 letter, the topics listed in the February notice are

objectionable on several grounds: Certain topics seek privileged and attorney work-product

information, while others are overbroad or unduly burdensome. See Dkt. 195-8. For example,

Plaintiffs seek to depose a Lowe’s representative regarding the impossibly broad category of “all

electronic or other (i.e. paper) databases relative to” personnel records and “[e]mail systems.” Id.

at 6. They also desire testimony regarding “[a]ny steps taken by Lowe’s to determine whether

their payroll practices as they relate to Hourly Managers are in compliance with the [FLSA] and/or

the state law of any states where Hourly Managers are employed”—necessarily implicating

privileged information. Id. at 12. And multiple requests seek testimony from Lowe’s regarding

the identities of “all employees and agents” or “any individuals” familiar with Lowe’s wage

policies across large swaths of Lowe’s business. Id. at 5, 10. As part of the parties’ ongoing good-

faith efforts to meet and confer regarding discovery, Lowe’s has sought to reach an agreement with

Plaintiffs about ways in which to reasonably narrow the scope of the objectionable topics. Rather

than engaging in that process to resolve the parties’ differences where possible and narrow any

areas on which they remain deadlocked, Plaintiffs seek to circumvent the meet-and-confer process


                                   10
    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 12 of 19
and would have this Court wade into questions regarding the appropriate scope of testimony that

are not yet even fully crystalized, much less adequately briefed.2

        C.      Given The Upcoming Decision Expected From The MDL Panel, It Would Be
                Inefficient To Proceed With The Rule 30(b)(6) Deposition Now.

        Plaintiffs insist that “the pendency of Defendants’ MDL motion has no bearing on the Rule

30(b)(6) deposition.” Mot. at 7. Not so.

        The chief purpose of MDL centralization is “to promote convenience and efficiency.”

Charter Oak Fire Ins. Co. v. Am. Capital, Ltd., No. CIV.A. DKC 09-0100, 2011 WL 6000562, at

*2 (D. Md. Nov. 29, 2011); see also 28 U.S.C. § 1407(a) (actions should be transferred to an MDL

where doing so will “promote the just and efficient conduct of such actions”). Consistent with this

efficiency principle, MDL centralization is intended to avoid duplicative or overlapping

depositions. See, e.g., In re: Pilot Flying J Fuel Rebate Contract Litig. (No. II), 11 F. Supp. 3d

1351, 1352 (J.P.M.L. 2014) (centralization in MDL proper in part because it would “avoid

repetitive depositions of [defendants’] officers and employees”); In re Smitty’s/CAM2 303 Tractor

Hydraulic Fluid Mktg., Sales Practices & Prod. Liab. Litig., No. MDL 2936, 2020 WL 2848377,

at *2 (J.P.M.L. June 2, 2020) (defendants’ assertion that duplicative depositions already had been

taken in two separate matters favored consolidation in MDL to avoid further inefficiencies).

        The goal of efficiency counsels strongly in favor of conducting the Rule 30(b)(6)

deposition in this case after the MDL Panel’s ruling on the MDL Motion, which necessarily will

impact the scope of the deposition. Notwithstanding Plaintiffs’ counsel’s assurance that they “will

not conduct duplicative depositions,” Mot. at 7, there is significant risk of overlapping or repetitive



 2
     Given the objectionable scope of many of the proposed deposition topics, Lowe’s reserves the
     right to file its own motion for a protective order to the extent that the parties cannot resolve
     their differences. For the same reason such a motion would be premature at this point, so too,
     is Plaintiffs’ request that the Court strike Lowe’s general objections. See Mot. at 11, 13.

                                    11
     Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 13 of 19
depositions in the Danford-Related Actions if Lowe’s is required to provide a Rule 30(b)(6)

deponent in this case shortly before its MDL Motion is decided. Conversely, conducting the Rule

30(b)(6) deposition in this case after the MDL Panel’s ruling will ensure that unnecessary

resources are not expended on multiple, overlapping depositions. Waiting to conduct the Rule

30(b)(6) deposition until after the MDL Panel’s ruling also will not materially impact the discovery

schedule in this case. The MDL Panel heard the MDL Motion during its July 30 sitting, and its

ruling is expected soon, while discovery in this case is not set to conclude until May 2021.

       Plaintiffs cannot seriously contend that the benefits of avoiding the potential inefficiencies

of multiple Rule 30(b)(6) depositions are outweighed by any urgent need to conduct the Rule

30(b)(6) deposition in this case in August as opposed to in the following month, September.

       D.      Plaintiffs Still Have Failed To Identify Any Reason Why They Must Take
               The Rule 30(b)(6) Deposition Before September 2020.

       Plaintiffs insist that they somehow will be prejudiced if the Court does not order the Rule

30(b)(6) deposition to take place within 14 days of deciding their motion. Mot. at 1, 9, 13. But

despite their complaint that conducting the Rule 30(b)(6) deposition in September would be

“fundamentally unfair,” id. at 9, Plaintiffs fail to explain how holding the deposition a matter of

weeks later than what they themselves request and approximately seven months before the close

of fact discovery in May 2021 would cause them any harm.

       Indeed, Plaintiffs’ own conduct thus far undermines their claim of urgency. In April, when

Plaintiffs asked that the Rule 30(b)(6) deposition be held in June, discovery was slated to conclude

on February 1, 2021—roughly seven months after the (then-proposed) Rule 30(b)(6) deposition

date. See Dkt. 153 at 2. Plaintiffs do not explain why that timeline previously was sufficient, but

is now “fundamentally unfair.” Moreover, despite the purportedly urgent need to take the Rule

30(b)(6) deposition in June, Plaintiffs’ counsel waited until July to meet and confer with Lowe’s



                                   12
    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 14 of 19
counsel regarding the deposition, despite Lowe’s having made clear in late May that it believed

the deposition should not occur until September. See Senger Decl. ¶¶ 11–12; Dkt. 195-8.

Plaintiffs’ delay is inconsistent with their newfound insistence that the Court order the deposition

to go forward in August. The same is true of their decision to file a formal discovery motion that

involves a three-week briefing schedule, instead of accepting the suggestion by Lowe’s counsel to

jointly request a telephone conference with the Court. Given Plaintiffs’ own delays and their

failure to articulate any need to conduct the Rule 30(b)(6) deposition in August as opposed to

September, they cannot simply assert without support that the modest difference in timing relative

to the overall discovery period is somehow “fundamentally unfair.”

        In short, scheduling the Rule 30(b)(6) deposition for September—as Lowe’s originally

suggested in late May—would prevent the need for duplicative depositions, provide the parties

with sufficient time to meet and confer regarding the scope of the noticed topics (or bring any

disputes regarding the topics to the Court for resolution), and comport with a timeline that Plaintiffs

themselves previously conceded was sufficient. Plaintiffs’ motion to compel should be denied.

II.     Plaintiffs Have Set Forth No Viable Basis For A Protective Order With Respect to
        Lowe’s Discovery Requests.

        Plaintiffs also have set forth no viable basis for the entry of a protective order with respect

to the affirmative discovery that Lowe’s served on the 300 randomly-selected opt-ins.

        Plaintiffs’ only argument as to why they should not be required to respond to Lowe’s

written discovery requests is that it would be supposedly “unfair” for Lowe’s “to postpone the

Rule 30(b)(6) deposition, but at the same time, serve interrogatories and request[s] to produce for

300 opt-in Plaintiffs.” Mot. at 10–11. This argument—that, “in essence, ‘two wrongs make a

right’ in the discovery context,” so Plaintiffs may refuse to provide discovery responses because

Lowe’s is supposedly refusing to produce a Rule 30(b)(6) witness—repeatedly has been rejected



                                     13
      Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 15 of 19
by courts in the Fourth Circuit. Estate of Broccolino v. McKesson Corp., No. CIV. A. WDQ-05-

0438, 2006 WL 5217766, at *2 (D. Md. Feb. 23, 2006) (explaining that “[t]he existence of a

discovery dispute as to one matter does not justify withholding other discovery”); see also Jayne

H. Lee, 173 F.R.D. at 657 (a party “may not retaliate and hold [discovery] hostage” because of

alleged deficiency in the opposing party’s discovery responses); Wei-Ping Zeng v. Marshall Univ.,

No. 3:17-CV-03008, 2019 WL 164813, at *4 (S.D.W. Va. Jan. 10, 2019) (plaintiff was “not

entitled to receive discovery on a tit-for-tat basis”); Silicon Knights, Inc. v. Epic Games, Inc., No.

5:07-CV-275-D, 2008 WL 2414046, at *10 (E.D.N.C. June 13, 2008) (noting that “conditioning

one’s own production on that by the other party is not, absent unusual circumstances, permitted

under the law”). As one decision—which Plaintiffs themselves cite—explained, “[i]t is clear under

the text and spirit of the discovery rules that the existence of a discovery dispute as to one matter

is not a ground to delay or withhold the taking of other discovery.” Jayne H. Lee, Inc., 173 F.R.D.

at 657; Mot. at 11 (citing Jayne H. Lee). There can be no doubt that Plaintiffs’ refusal to answer

the opt-in discovery requests is based on this impermissible rationale, as they indicated during the

parties’ July 13 meet and confer that either all discovery should be stayed or all discovery should

proceed. Senger Decl. ¶ 16, Ex. 4 at 3.

       But the reasons why the Rule 30(b)(6) deposition should be deferred until September do

not apply to the discovery that Lowe’s has served on the 300 sample opt-ins. While the outcome

of the MDL Motion likely will alter the scope of the Rule 30(b)(6) deposition in this case,

conversely, the MDL Motion will not impact the written discovery responses from the 300 opt-in

plaintiffs. Those opt-ins must provide written responses to Lowe’s discovery requests irrespective

of whether Danford is centralized in an MDL with the 18 Danford-Related Actions. See Dkt. 153

at 6; see also Turner v. BFI Waste Servs., LLC, 292 F. Supp. 3d 650, 654 (D.S.C. 2017) (“Once a




                                   14
    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 16 of 19
FLSA action has been conditionally certified, opt-in plaintiffs become parties to the FLSA action

as a whole.”). And the nature of these opt-ins’ discovery responses regarding their own, individual

timekeeping practices, responsibilities for opening and closing stores, and use of their smartphones

for work-related communications will be the same regardless of whether this case becomes part of

an MDL. Moreover, to the extent that Plaintiffs’ counsel has concerns regarding the random nature

of the selection process that resulted in the 300 opt-ins on whom discovery was served, Lowe’s

has made clear its willingness to provide supporting evidence of that process. See Senger Decl.

¶ 13, Ex. 4 at 2. Although Plaintiffs cut short the meet-and-confer process and filed their motion

without having reviewed that evidence, it is being provided with this opposition brief. See Woods

Decl. Likewise, Lowe’s has conveyed to Plaintiffs’ counsel its willingness to agree to a reasonable

extension of the deadline for Plaintiffs to respond to its written discovery requests, in order to

allow Plaintiffs’ counsel sufficient time to evaluate the selection process. See Senger Decl. ¶ 14.

Indeed, to the extent that Plaintiffs’ counsel prefers to revisit the “random sample” approach to

discovery altogether, Lowe’s would be open to discussing alternatives—e.g., Lowe’s could select

150 opt-ins on whom to serve written discovery, while Plaintiffs could select the other 150 opt-

ins. But Plaintiffs’ counsel has articulated no viable basis for a blanket protective order, which

would prevent the opt-ins from responding to any written discovery in this case. There is none.

                                         CONCLUSION

       Because Plaintiffs have attempted to short-circuit the parties’ good-faith negotiations and

failed to articulate the need to compel a date for the Rule 30(b)(6) deposition or for a protective

order with respect to opt-in discovery, the Court should deny their motion.




                                   15
    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 17 of 19
Dated: July 31, 2020                     Respectfully submitted,

                                         /s/ Jason C. Schwartz
Adam K. Doerr (Bar Number: 37807)        Jason C. Schwartz (admitted pro hac vice)
ROBINSON, BRADSHAW & HINSON, P.A.        Molly T. Senger (admitted pro hac vice)
101 N. Tryon St., Ste. 1900              David A. Schnitzer (admitted pro hac vice)
Charlotte, North Carolina 28246          GIBSON, DUNN & CRUTCHER LLP
Telephone: (704) 377-2536                1050 Connecticut Avenue, N.W.
Facsimile: (704) 378-4000                Washington, DC 20036
adoerr@robinsonbradshaw.com              Telephone: (202) 955-8500
                                         Facsimile: (202) 467-0539
                                         jschwartz@gibsondunn.com
                                         msenger@gibsondunn.com
                                         dschnitzer@gibsondunn.com

                                         Karl G. Nelson (pro hac vice
                                           motion forthcoming)
                                         GIBSON, DUNN & CRUTCHER LLP
                                         2001 Ross Ave., Ste. 2100
                                         Dallas, TX 75201
                                         Telephone: (214) 698-3100
                                         Facsimile: (214) 571-2900
                                         knelson@gibsondunn.com

                            Attorneys for Defendants




                                   16
    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 18 of 19
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the ECF system, which will send notification of such filing to all

counsel of record.


                                            /s/ Jason C. Schwartz
                                            Attorney for Defendants




    Case 5:19-cv-00041-KDB-DCK Document 196 Filed 07/31/20 Page 19 of 19
